Citation Nr: 0942085	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  03-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for posttraumatic 
stress disorder.

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a skin disorder of 
the arms, feet, and legs, to include as secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).  In February 2005, the Board issued a 
decision which denied the Veteran's claims on appeal.  
Thereafter, he appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a February 2006 Joint Motion for Remand (Joint Motion), 
the Court remanded this appeal in February 2006 for 
compliance with the Joint Motion.  This case was then 
remanded by the Board in December 2006 for additional 
development.


FINDINGS OF FACT

1.  An unappealed May 1983 Board decision denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD; accordingly that 
decision is final.

2.  Evidence associated with the claims file since the May 
1983 Board decision is not material and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a psychiatric disorder, other than PTSD.

3.  An unappealed June 1994 rating decision denied the 
Veteran's claim to reopen a previously denied claim of 
entitlement to service connection for a low back disorder; 
accordingly that decision is final.

4.  Evidence associated with the claims file since the June 
1994 rating decision is not material and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a low back disorder.

5.  The preponderance of the medical evidence of record does 
not show that the Veteran has a current diagnosis of 
posttraumatic stress disorder (PTSD) for VA purposes.

6.  The competent medical evidence of record does not show 
that the Veteran's currently diagnosed sinus disorder is 
related to military service.

7.  The evidence of record does not show that the Veteran 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to a qualifying herbicide 
agent.

8.  The medical evidence of record does not show that the 
Veteran's currently diagnosed skin disorder is related to 
military service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the May 1983 Board decision 
is not new and material, and therefore, the claim of 
entitlement to service connection for a psychiatric disorder, 
other than PTSD, is not reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. 
§ 3.159 (2009).

2.  Evidence submitted to reopen the June 1994 rating 
decision is not new and material, and therefore, the claim of 
entitlement to service connection for a low back disorder is 
not reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159 (2009).

3.  PTSD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2009).

4.  A sinus disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  A skin disorder of the arms, feet, and legs was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been so incurred, to include as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  After these 
regulatory provisions were enacted, VA re-adjudicated the 
Veteran's claims.  Prior to this initial re-adjudication, 
letters dated in June 2002 and August 2002 satisfied the duty 
to notify provisions.  Additional letters were also provided 
to the Veteran in March 2007 and August 2007, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran's service treatment records, service personnel 
records, Social Security Administration records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the Veteran 
in connection with his PTSD and psychiatric disorder claims.  
VA examinations have not been accorded the Veteran with 
respect to his sinus disorder and skin disorder claims, 
because there is no medical evidence of record that these 
disabilities are related to military service.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations have 
also not been accorded the Veteran with respect to his low 
back disorder claim, as VA is not required to provide such an 
examination for a claim to reopen a finally decided decision.  
See 38 C.F.R. § 3.159(c).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Finally, the Veteran previously appealed these claims to the 
Court on the basis of VA's failure to satisfy the duty to 
assist by neglecting to make an attempt to obtain potentially 
relevant record in the custody of the Social Security 
Administration.  Neither the Veteran nor his representative 
raised any other issue of deficiency in the duty to notify or 
assist at the time of the February 2006 Court remand.  
Accordingly, the evidence of record shows that the Veteran 
and his representative were sufficiently aware of the 
provisions of VA's duty to notify and assist over 3.5 years 
ago to raise those provisions in the appeal to the Court.  
Since February 2006, the errors identified have been 
rectified, and neither the Veteran nor his representative 
have raised any further issues of deficiencies in VA's duty 
to notify and assist.  As the evidence shows that the Veteran 
and his representative had actual knowledge of these 
provisions for the past 3.5 years, the Board finds that the 
Veteran was supplied with information sufficient for a 
reasonable person to understand what was needed.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders, 487 F.3d at 889 (holding that although VCAA 
notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).

Initial Considerations

The claims on appeal are greatly complicated by the extensive 
size of the Veteran's claims file.  The evidence of record 
currently takes up 16 separate volumes with an addition 5 
envelopes of service department records.  Much of the 
evidence contained therein consists of photocopies of 
evidence already associated with the record, which is the 
result of numerous submissions of this same evidence by the 
Veteran, as well as the product of multiple requests by him 
for copies of this same evidence from the claims file.  In 
addition, many of the records submitted by the Veteran are 
hopelessly disorganized, with single pages of medical 
evidence mixed in with isolated pages of hearing transcripts, 
VA decisions, VA letters, statements from the Veteran, 
documents from private organizations, and even unrelated 
photographs and other miscellaneous documents.  As such, the 
Veteran's own actions have caused the claims file to grow to 
such a size and level of disorganization, that a detailed 
accounting of all the evidence of record is impractical.

In this regard, it is emphasized that the Board has 
thoroughly reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show.  The Veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The claims on appeal are also greatly complicated by the 
extraordinary nature of the Veteran's lay statements.  
Initially, it is emphasized that the Veteran's statements 
alone are not sufficient to prove that he has a current 
diagnosis of a disorder which is related to military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that he has a current 
diagnosis of a disorder which is related to military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
Veteran's law statements are only for consideration in the 
claims on appeal to the extent to which they support and 
inform otherwise competent medical evidence.

As noted below, the medical evidence of record clearly shows 
that the Veteran has an extensive history of chronic paranoid 
schizophrenia.  Since the assembly of the claims file 
following the Veteran's first claim for benefits in 1977, the 
Veteran's lay statements, both directly and as reported in 
the medical evidence, have become increasingly unreliable and 
contradictory.  This is most salient with regard to the claim 
of entitlement to service connection for PTSD, but it has a 
sufficiently significant impact on the other claims to 
warrant an independent discussion before the individual 
claims are addressed directly.

The severe level of distortion in the Veteran's lay 
statements is most apparent in his statements about his 
military service history.  The Veteran has repeatedly stated 
that he enlisted into military service with a friend, but 
that they were unable to serve together because his friend's 
brother was killed in Vietnam that same year, which prevented 
his friend from being shipped overseas.  In this regard, a 
September 2008 response from the U.S. Armed Services Center 
for Unit Records Research stated that this individual's death 
did occur as the Veteran described, but that it took place on 
August 19, 1968.  In this regard, it is noted that the 
Veteran did not enter military service until May 26, 1971, 
approximately 3 years after the death of his friend's 
brother.  Accordingly, the Veteran's claim that he enlisted 
in military service the same year as the death of his 
friend's brother is contradicted by the evidence of record.

The Veteran has also repeatedly stated that he served in 
Vietnam in 1971 and 1972.  The Veteran's service treatment 
and personnel records clearly show otherwise; his only 
recorded service outside the United States was on Guam.  
There is no evidence of record of any kind that the Veteran 
ever set foot in Vietnam, let alone served extended tours of 
duty there.  The Veteran's statements about his service on 
Guam are similarly distorted.  The Veteran has repeatedly 
claimed that he had to sleep in a tent city for 6 months 
while his barracks were rebuilt after being destroyed by 
enemy shelling and bombing.  He reported that this shelling 
and bombing were done by the North Vietnamese military and 
the Viet Cong.  The Veteran reported constantly seeing "dead 
men" in trees around Anderson Air Force Base on Guam.  He 
also reports being shot at on a nearly daily basis by 
"poachers" who were also trying to sabotage aircraft and 
munitions at the air base.  In this regard the Board takes 
judicial notice that there has been no combat on Guam since 
the end of World War II, and it was never shelled nor bombed 
during the Vietnam War, nor were there ever any attacks on 
Guam by enemy infantry.  The Veteran himself has occasionally 
acknowledged that the incidents he reported were not real, 
and stated that they were dreams or hallucinations.

The Veteran has also stated that while he served on Guam, he 
was stationed in the Demilitarized Zone and guarded F-15 and 
F-16 jets.  The Board takes judicial notice that there has 
never been a Demilitarized Zone on Guam, and that F-15 and F-
16 jets did not enter military service until after the date 
of the Veteran's separation from active military service.  
The Veteran has also stated that Eielson Air Force Base, 
Alaska, was bombed while he was stationed there.  The Board 
takes judicial notices that, like Guam, there has been no 
combat in Alaska since the end of World War II, and it was 
never attacked by enemy aircraft or saboteurs during the 
Vietnam War.

As is apparent from the above examples, the Veteran's 
statements are riddled with inconsistencies and inaccuracies, 
many of which are blatantly false.  The frequency and 
severity of the distortions in the Veteran's statements has 
increased consistently from the date of his initial claim for 
benefits in 1977 to the present day.  The Veteran's 
statements become less consistent with history and the 
evidence of record as the claims file is read 
chronologically.  However, it is impossible for the Board to 
determine at which point in the timeline the Veteran's 
statements shift from being reliable to being unreliable.  
Again, the Board emphasizes that the Veteran has a long 
history of chronic paranoid schizophrenia and there is clear 
evidence that many of his statements are delusional in 
nature.  As such, the Board must consider all of the 
Veteran's statements in the claims file to be incredible 
unless they are consistent with, or otherwise corroborate by, 
independent evidence of record.  This includes not only the 
Veteran's written statements to VA, but also all reported 
history as transcribed in otherwise competent medical 
evidence.  Accordingly, the Board also finds that all medical 
evidence which is based exclusively on the Veteran's reported 
history is also not competent to the extent that its findings 
are based on this reported history.

New and Material Psychiatric Disorder and Low Back Disorder

A May 1983 Board decision denied the Veteran's claim of 
entitlement to service connection for a psychiatric disorder 
and entitlement to service connection for a low back 
disorder.  The basis for the denial of the psychiatric 
disorder claim was the lack of reference in the service 
medical records to any psychiatric diagnosis.  The Board 
noted that there was only 1 record of treatment for emotional 
difficulties, and that was tied directly to a specific 
occurrence in the Veteran's life.  The basis for the denial 
of the low back disorder was that, despite the service 
records showing an injury to the Veteran's back during 
service (diagnosed as a muscle strain), the Board found that 
the evidence at separation showed that the injury had 
resolved, and that post-service evidence clearly showed that 
his current disorder resulted from a work-related injury in 
1976.  The Board noted the lack of treatment following 
service, prior to the 1976 injury, and the lack of reference 
at the time of the 1976 injury to any in-service injury.  In 
a September 1977 claim, the Veteran sought a non-service-
connected pension and referred to a spine injury incurred on 
"9/11/76", not to an in-service injury.  In a July 1978 
letter, the Veteran stated that "up until my accident on 
company grounds I was doing fine."  In summary, both of the 
Veteran's claims were previously denied because the medical 
evidence then of record did not show that any currently 
diagnosed psychiatric and low back disorders were related to 
military service.  A June 1994 rating decision denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a low back disorder for this same reason.  The 
relevant evidence of record at the time of the May 1983 Board 
decision consisted of the Veteran's service treatment 
records, private medical records dated from 1977 to 1980, VA 
medical records dated from 1977 to 1980, and VA general and 
neuropsychiatric examination reports dated in October 1978 
and May 1979.  The additional evidence of record added to the 
claims file at the time of the June 1994 rating decision 
consisted of VA medical record dated from August 1991 to 
November 1992.
 
The Veteran did not file a notice of disagreement after the 
June 1994 rating decision.  Therefore, the May 1983 Board 
decision and the June 1994 rating decision are final based on 
the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 20.1100, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  The Veteran in this case filed his claim to reopen 
the issues of entitlement to service connection for a 
psychiatric disorder, other than PTSD, and entitlement to 
service connection for a low back disorder in March 2000, 
before the effective date for regulatory change of the new 
and material evidence requirement.  As such, the changes to 
the definition of new and material evidence will not be 
applied here.  The definition of new and material evidence in 
effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).


In March 2000, a claim to reopen the issues of entitlement to 
service connection for a psychiatric disorder, other than 
PTSD, and entitlement to service connection for a low back 
disorder was received.  Since the final May 1983 Board 
decision and the final June 1994 rating decision, additional 
evidence has been added to the claims file which takes up a 
full 15 separate folders and several service record 
envelopes.  It is not practical to provide a full list of all 
of this evidence.  However, it is first emphasized that a 
significant percentage of this evidence is not new, in that 
it consists entirely of photocopies of evidence that was 
already of record at the time of the last final decisions.  
There is also a great deal of other evidence which is "new" 
in that it was not of record at the time of the last final 
decisions, to specifically include VA and private medical 
records, statements from the Veteran and other individuals, 
and Social Security Administration records.  However, none of 
the new evidence of record is material, as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

As noted above, the Veteran's psychiatric disorder and low 
back disorder claims were previously denied on the basis that 
the medical evidence of record did not show that any 
currently diagnosed disorders were related to military 
service.  Accordingly, the only new evidence which is 
relevant to reopening the Veteran's claims is evidence that 
provides a medical nexus between the Veteran's military 
service and a currently diagnosed psychiatric or low back 
disorder.  In this regard, evidence which discusses a 
relationship between PTSD and military service is not for 
consideration, as that psychiatric disorder is a separate 
disability for VA purposes and is currently on appeal as an 
independent claim.  In addition, for the reasons discussed 
above, no evidence based on the Veteran's statements or his 
reported history are competent to provide an etiological 
opinion for VA purposes.  There is no medical evidence of 
record which relates the Veteran's currently diagnosed 
psychiatric disorder and low back disorder to military 
service which is not based on the Veteran's statements and 
reported history.  Accordingly, none of this new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, as none of it is competent 
etiological evidence.  Additionally, while the new evidence 
includes service personnel records that, reconsideration of 
the claims on appeal is not required because these records 
are not relevant to the veteran's psychiatric disorder, other 
than PTSD, claim or his low back disorder claim.  38 C.F.R. 
§ 3.156(c).

Since the additional evidence received since the May 1983 
Board decision and the June 1994 rating decision is not 
material and is not so significant that it must be considered 
in order to fairly decide the merits of the claim, it does 
not constitute new and material evidence sufficient to reopen 
the Veteran's claims of entitlement to service connection for 
a psychiatric disorder, other than PTSD, and a low back 
disorder.  As new and material evidence to reopen the finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not for application.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

PTSD

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

As noted above, a diagnosis of PTSD must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.  Also as noted above, 
the evidence of record is so extensive, that a discussion of 
every single piece of medical evidence is not practical, nor 
useful, for the purposes of providing a clear analysis.  
Accordingly, for the purposes of determining whether the 
Veteran has a current diagnosis of PTSD for VA purposes, the 
Board will only discuss medical evidence which provides 
complete psychiatric evaluations in accordance with the 
criteria of the various editions of the DSM.

The Veteran's service treatment records are negative for any 
diagnosis of PTSD.

After separation from military service, an October 1978 VA 
special neuropsychiatric examination report gave a diagnosis 
of anxiety reaction secondary to physical problems.

A March 1979 private medical report stated that the examiner 
had first seen the Veteran in October 1977.  The report 
included a review of the Veteran's history and a mental 
status examination.  The diagnosis included a thorough review 
of the Veteran's psychiatric treatment and diagnostic history 
prior to that date.

My initial impression was that [the 
Veteran] had a reactive depression of a 
psychotic p[ro]portions. . . . He was 
hospitalized for some four or five days 
[in October 1977] with a diagnosis of 
drug overdose and depressive reaction.  
He was readmitted [in December 1977] for 
some 12 days [at which time he was] 
described [as] a totally psychotic person 
[and given] a diagnosis of Psychotic 
Depressive Reaction.  . . . [In October 
1978] he was rehospitalized . . . with a 
diagnosis of Schizophrenic Reaction with 
Paranoid features.

Further review of [the Veteran's] records 
indicates that he was hospitalized two 
different times before I saw him for the 
first time, one in September, 1976, and 
at that time he was diagn[osed] as a 
sociopathic personality with marked 
manipulation, showing drug obtaining 
behavior and thought to have associated 
with compensation neurosis. . . .

Thusly, we have a picture of a man who 
has become increasingly disabled from 
what appeared to be at first a 
manipulative behavior pattern with the 
purpose of getting drugs for over two 
years with almost constant 
symptomo[to]logy developing an almost 
full psychotic reaction which if we are 
to trust the [Veteran's] previous history 
had not been a problem prior to his 
injury in September, 1976 when he fell 
down the steps. . . .

Therefore, we have a picture of a 
disabling condition related to a back 
symptom that was induced by a fall while 
on the job.  The [Veteran's] p[er]ception 
of his pain, his p[er]ception of his 
disability from the pain, the feeling 
that he had not been treated fairly by 
his employers who did not take him to the 
doctor when he was originally hurt 
compounded itself into a full psychosis 
in a matter of a year and a half.

A November 1979 VA special neuropsychiatric examination 
report stated that the October 1978 VA report and the March 
1979 private medical report had been reviewed.  After an 
interview with the Veteran and a mental status examination, 
the diagnosis was anxiety reaction with conversion features.

A November 1992 VA PTSD examination report discussed the 
Veteran's reported history of military service.  This history 
was generally consistent with the evidence of record, though 
it incorrectly described the Veteran as a Vietnam Veteran who 
served in "the war zone."  The report stated that the 
Veteran had flashbacks, but did not discuss a stressor.  
After mental status examination, the diagnosis was PTSD with 
depression.  A subsequent letter from the RO to the Director 
of the VA Medical Center which conducted the November 1992 VA 
PTSD examination report noted that the November 1992 VA PTSD 
examination report was not sufficient for VA purposes as it 
did not address previous medical evidence which provided 
psychiatric diagnoses other than PTSD and did not satisfy VA 
criteria for a diagnosis of PTSD.

A December 1992 VA outpatient mental health report was 
provided in response to the November 1992 letter from the RO.  
This report stated that the November 1992 VA PTSD examination 
report provided a diagnosis of PTSD and depression.  The 
report stated that the outpatient report was requested to 
"eval[uate and] advise."  The provisional diagnosis was 
questionable PTSD.  After a review of the Veteran's history 
and a mental status examination, the assessment was anxiety, 
insomnia, and depression with psychotic features.

A July 2002 private medical report stated that the Veteran 
had been treated by the private physician from 1978 through 
1979, with the last visit on March 13, 1979.  The Veteran 
reported that he "had two 6-month rotation tours through 
Vietnam."  He also reported hallucinations "since his tours 
in Vietnam."  After mental status examination, the Axis I 
diagnosis was schizoaffective disorder, possibly PTSD, and 
the Axis II diagnosis was mixed personality disorder, not 
otherwise specified.

A December 2002 private psychological report stated that the 
Veteran was referred for assessment in conjunction with a 
Social Security Administration benefits application.  After a 
review of the Veteran's history and a mental status 
examination, the Axis I diagnoses were Schizophrenia, 
undifferentiated type, and alcohol abuse.

A March 2009 VA PTSD examination report stated that the 
Veteran's claims file was reviewed and the Veteran was 
interviewed for 90 minutes, with his wife present.  The 
report included an extensive overview of the Veteran's 
reported history, a comprehensive mental status examination, 
and a detailed and lengthy discussion of the medical evidence 
of record.  Following this analysis, the DSM-IV Axis I 
diagnosis was schizophrenia, chronic, undifferentiated type.  
The examiner stated that there was

presence of schizophrenia, as evidenced 
by hallucinations, delusions, paranoia, 
thought disorganization and mild negative 
symptoms.  This evaluator does not find 
signs or symptoms consistent with PTSD, 
irrespective of the presence of a 
confirmed stressor.  [The Veteran] does 
not describe nightmares, flashbacks or 
intrusive memories of the verified 
stressors.  He does not describe with 
respect to the verified stressors the 
presence of avoidant behavior, difficulty 
recalling the stressors (except as might 
be expected with substance abuse), 
restricted range of affect, or feelings 
of detachment from others that would no 
be otherwise explained by schizophrenia.  
He does not describe with respect to the 
verified stressors the presence of 
exaggerated startle response, 
hypervigilance, poor concentration, or 
sleep problems that are not better 
explained by schizophrenia.

The preponderance of the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD for VA 
purposes.  The evidence of record includes several 
comprehensive psychiatric evaluations which provide diagnoses 
of multiple psychiatric disorders other than PTSD.  In 
contrast, there is only one medical report of record which 
provides a diagnosis of PTSD after a full psychiatric 
evaluation.  This report is the November 1992 VA PTSD 
examination report, which includes evidence of reliance on 
historical statements by the Veteran which, as discussed 
above, are not consistent with the evidence of record.  In 
addition, the December 1992 VA outpatient mental health 
report, which was provided to clarify and explain the 
November 1992 VA PTSD examination report, gave diagnoses of 
anxiety, insomnia, and depression with psychotic features.  
No diagnosis of PTSD was provided, despite the provisional 
diagnosis of questionable PTSD.  As such, the medical 
evidence of record shows that the diagnosis of PTSD given in 
the November 1992 VA PTSD examination report was felt to be 
incorrect on further examination only a month later.

The only other DSM-compliant medical evidence of record that 
discusses a diagnosis of PTSD is the July 2002 private 
medical report gave a diagnosis which included "possibl[e]" 
PTSD.  However, a "possibl[e]" diagnosis is not a full 
diagnosis for VA purposes, and even this insufficient 
diagnosis was based on the Veteran's statements that he 
served 2 tours of duty in Vietnam.  As noted above, the 
evidence of record contradicts these statements.  As such, 
the July 2002 private medical report does not provide a 
competent diagnosis of PTSD for VA purposes.

Accordingly, the preponderance of the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of PTSD for VA purposes.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims' interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Here, the competent and 
probative evidence does not show that the Veteran has a 
current diagnosis of PTSD for VA purposes.  As such, service 
connection for PTSD is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
competent medical evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Sinus Disorder

The Veteran's service treatment records show the he was 
treated for nasal symptoms.  A December 1972 service 
treatment report stated that the Veteran was treated for head 
congestion.  No diagnosis was given.  The Veteran was 
referred for an ear, nose, and throat evaluation with a 
provisional diagnosis of nasal obstruction.  X-rays of the 
Veteran's nose and sinuses were obtained in January 1973 
which showed evidence of an old fracture without deviation of 
the nose.  The conclusion was no significant abnormality 
noted.  An x-ray of the Veteran's sinuses also showed no 
significant abnormality.  A diagnosis of chronic 
adenotonsilitis was rendered at that time, and the Veteran's 
tonsils and adenoids were removed.  The Veteran was also 
treated in March 1973 for a right nasal blockage.  The 
finding was mucosa edematous for which the Veteran was 
prescribed nasal spray.

On a September 1974 report of medical history, the Veteran 
reported that he did not have, nor had he ever had, nose 
trouble.  On physical examination, the Veteran's nose was 
normal.  The examiner noted that the Veteran had a 
tonsillectomy in 1973 with "normal recovery."

After separation from military service, a VA medical 
examination report dated in October 1978 stated that on 
physical examination, "[p]atches of air through the nasal 
cavities is normal."

September 1991 VA outpatient medical report stated that the 
Veteran complained of sinus discharge and other symptoms of a 
cold.  After physical examination, the diagnosis was 
bronchitis.

A November 1992 VA Agent Orange examination report stated 
that on examination of the Veteran's nose, no abnormalities 
were noted.  A November 1992 VA general medical examination 
report dated the same day noted the Veteran's in-service 
tonsillectomy and adenoidectomy.  On examination, no 
abnormalities of the nose were noted.

In an October 1995 VA outpatient medical report, the Veteran 
complained that his nose felt clogged.  He reported that this 
symptom had a 3 year history.  After physical examination, 
the diagnosis was chronic rhinitis.  The medical evidence of 
record shows that a sinus disorder has been consistently 
diagnosed since October1995.

The competent medical evidence of record does not show that 
the Veteran's currently diagnosed sinus disorder is related 
to military service.  While the Veteran was treated for nasal 
symptoms during military service, they did not include a 
sinus disorder, nor was a diagnosis of a sinus disorder ever 
provided.  In addition, the Veteran's nasal symptoms had 
resolved by the time of his separation from military service 
in September 1974.  While the Veteran has a current diagnosis 
of a sinus disorder, there is no medical evidence of record 
that this disorder was diagnosed prior to October 1995, 
approximately 21 years after separation from military 
service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In 
addition, the Veteran never filed a claim for a sinus 
disorder until March 2000, despite filing claims for numerous 
other disabilities in September 1977, January 1992, and April 
1992.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
Veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

Finally, the only medical evidence of record which relates 
the Veteran's currently diagnosed sinus disorder to military 
service in any manner are medical reports which simply 
restate the Veteran's own reported medical history.  As noted 
above, the Veteran's statements in this regard cannot be 
considered credible evidence when the totality of the medical 
evidence of record does not show any diagnosis of a chronic 
sinus disorder prior to October 1995.  As such, all the 
medical evidence which recites the Veteran's reported history 
cannot enjoy the presumption of truthfulness, because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  The United 
States Court of Appeals for Veterans Claims has held that 
medical professionals are not competent to transform a lay 
history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Accordingly, there is no competent medical evidence of record 
which relates the Veteran's currently diagnosed sinus 
disorder to military service.  As such, service connection 
for a sinus disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed sinus disorder to military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Skin Disorder

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  The following diseases are deemed associated with 
herbicide exposure, under VA law: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

In this case, the Veteran claims that he developed a skin 
disorder in service, to include as the result of exposure to 
Agent Orange.  However, as noted above, despite the Veteran's 
statements, the evidence of record shows that he did not 
serve in Vietnam.  The Veteran is not, therefore presumed to 
have been exposed to Agent Orange during military service.  
In addition, a November 1992 VA Agent Orange examination 
report reviewed that Veteran's exposure to Agent Orange.  
This report stated that the Veteran had "definitely no[t]" 
been involved in handling or spraying Agent Orange, 
"definitely no[t]" been in a recently sprayed area, 
"definitely no[t]" been exposed to herbicides other than 
Agent Orange, "definitely no[t]" directly sprayed with 
Agent Orange, and "definitely no[t]" ate food or drink that 
could have been contaminated with Agent Orange.  As such, the 
evidence of record does not show that the Veteran was exposed 
to Agent Orange during active military service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a chronic skin disorder of the 
arms, feet, and legs.

After separation from military service, in an October 1977 VA 
outpatient medical report the Veteran complained of a rash on 
his arms.  He reported that he was given medication for back 
pain but it made him "break out."  On observation, there 
was a papular rash on the Veteran's arms.  The assessment was 
drug reaction.  The plan stated that the Veteran would be 
taken off of the medication in question.

An October 1978 VA medical examination report stated that on 
physical examination, the Veteran's skin was normal.

In an August 1991 VA outpatient medical report, the Veteran 
complained of a rash on his legs and arms for the previous 2 
months.  On observation of the Veteran's skin, there was a 
mildly erythymatous maculopapular rash on the medial aspect 
of both elbows and on the anterolateral aspect of both 
thighs.  The assessment was skin rash.  The medical evidence 
of record shows that a skin disorder has been consistently 
diagnosed since August 1991.

In November 1992 VA Agent Orange and general medical 
examination reports, the Veteran complained of a skin rash on 
his arms, thighs, and abdominal skin.  On physical 
examination in both reports, there was a rash in the right 
antecubital area, on the left volar wrist, and across the 
umbilical area.  The diagnosis in both reports was 
chronic/recurring dermatitis of the upper and lower 
extremities.  A VA PTSD examination report dated the same day 
gave a diagnosis of chronic dermatitis secondary to Agent 
Orange exposure, as per history.

In a March 2000 VA outpatient medical report, the Veteran 
complained of a rash off and on for the previous 5 years.  He 
reported that it increased in severity with heat and 
initially started with pruritic papules.  After physical 
examination, the assessment was contact dermatitis versus 
psoriasis.

A November 2000 VA outpatient medical report stated that the 
Veteran complained of dermatitis of both wrists and hands.  
The Veteran stated that he was "convinced that he had it in 
the military and indeed, he may have."  After physical 
examination, the diagnosis was dermatitis.

The medical evidence of record does not show that the 
Veteran's currently diagnosed skin disorder is related to 
military service.  The Veteran's service treatment records 
are negative for any diagnosis of a skin disorder.  While the 
Veteran has a current diagnosis of a skin disorder, there is 
no medical evidence of record that it was diagnosed prior to 
1991, approximately 17 years after separation from military 
service.  While an October 1977 VA outpatient medical report 
gave a diagnosis of a skin disorder, the diagnosis 
specifically stated that the disorder was the result of a 
reaction to medication prescribed for an orthopedic disorder.  
The Veteran was subsequently taken off of that medication, 
and a subsequent October 1978 VA medical examination report 
did not note any skin abnormalities.  Accordingly, the 
medical evidence of record shows that the skin disorder found 
in October 1977 was an acute reaction which subsequently 
resolved and was thus unrelated to the chronic skin disorder 
which was first diagnosed in 1991.

While there are medical reports which discuss a potential 
relationship between the Veteran's currently diagnosed skin 
disorder and military service, all such statements are based 
on the Veteran's reported history.  As noted above, the 
Veteran's statements in this regard are not credible.  Thus, 
as none of these medical reports provided any medical nexus 
opinion based on a review of the Veteran's actual medical 
history, these medical reports are not competent to show that 
the Veteran's currently diagnosed skin disorder is related to 
military service.  See Layno, 6 Vet. App. at 469; LeShore, 8 
Vet. App. 406.  Accordingly, there is no competent medical 
evidence of record which relates the Veteran's currently 
diagnosed skin disorder to military service.  As such, 
service connection for a skin disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed skin disorder to military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.




(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disorder, other than PTSD, is 
denied.

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a low back disorder is denied.

Service connection for PTSD is denied.

Service connection for a sinus disorder is denied.

Service connection for a skin disorder of the arms, feet, and 
legs, to include as secondary to Agent Orange exposure, is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


